                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MARJORIE M. GILLESPIE, et al.,

       Plaintiffs,                                   NO. 3:15-CV-0950

               v.                                    (JUDGE CAPUTO)
LORI DRING and NANCY ASARO,

       Defendants.

                                     MEMORANDUM
       Presently before me is a Motion for Reconsideration (Doc. 100) filed by Plaintiffs
(“Property Owners”), asking that I alter, amend, or reconsider my October 10, 2018 Order
(Doc. 99) granting summary judgment to Defendants Dring and Asaro on the Property
Owners’ claims. Because the Property Owners have not met the standard for
reconsideration, their Motion will be denied.
                                      I. Background
       The factual background of this dispute is summarized in my October 10, 2018
Memorandum. (Doc. 98); see Gillespie v. Dring, No. 3:15-CV-0950, 2018 WL 4915812, at
*1-2 (M.D. Pa. Oct. 10, 2018). In its accompanying Order (Doc. 99), I granted summary
judgment to Dring and Asaro on the Property Owners’ claims (which arose from a property
dispute and subsequent settlement agreement) for breach of contract and prescriptive
easements.
       Back in May 2016, though, the Property Owners filed a “Motion of Plaintiffs to
Require Defendants to Make an Election of Remedies.” (Doc. 32). An identical motion was
filed in “companion” litigation involving the same settlement agreement between Dring and
Asaro (as plaintiffs) and the Ariel Land Owners (another party to the agreement, as
defendant). (See Doc. 47 at n.1); Dring v. Ariel Land Owners, Inc., 3:15-cv-00478 (M.D.
Pa.). This Motion sought to force Dring and Asaro to reconcile what the Property Owners
saw as an inconsistency in Dring and Asaro’s positions in the two suits. (See Doc. 32 at 3).
From the Property Owners’ perspective, in this case, Dring and Asaro were arguing the
settlement agreement was not “binding;” but in the companion case, Dring and Asaro were
alleging breach of contract and seeking to enforce the agreement. (Id.).
       I denied the motions in both cases. See Dring v. Ariel Land Owners, Inc., No. 3:15-
CV-00478, 2016 WL 6599971 (M.D. Pa. Nov. 8, 2016). I noted two separate grounds for
denying the motions: first, that the motions were premature because even if Dring and
Asaro were pursuing inconsistent remedies, they did not have to choose between them until
the case got to a jury, id. at *2; and second, that Dring and Asaro were not, in fact, pursuing
inconsistent remedies, id. at *3-4. On the second point, I reasoned that “[t]his is not a case
in which a party has initiated two different lawsuits and seeks two different remedies. . . .
Dring and Asaro are not simultaneously pursuing both a claim for damages and a claim for
rescission arising out of the same Agreement.” Id. at *3.
       The Property Owners, through the instant Motion for Reconsideration, are reviving
the arguments they made in their earlier election of remedies motion. They argue that
because the companion case has concluded, and because Dring and Asaro maintained the
settlement agreement was binding in the companion case, I should not have entered
judgment in favor of Dring and Asaro in this case as they effectively argued the settlement
agreement was not binding. (See Doc. 101 at 5). Dring and Asaro should have been
estopped from arguing their performance was excused, the Property Owners contend. (Id.
at 8). For their part, Dring and Asaro argue that I already decided this issue in their favor
when I denied the Property Owners’ election of remedies motion. (Doc. 106 at 7).
       The Motion for Reconsideration has been fully briefed and is now ripe for review.
                                      II. Legal Standard
       “The purpose of a motion for reconsideration is to correct manifest errors of law or
fact or to present newly discovered evidence.” Harsco Corp. v. Zlotnicki, 779 F.2d 906, 909
(3d Cir. 1985). A motion for reconsideration may be granted if the movant establishes: “(1)
an intervening change in the controlling law; (2) the availability of new evidence that was not
available when the court [first ruled]; or (3) the need to correct a clear error of law or fact or
to prevent manifest injustice.” Max's Seafood Café ex rel. Lou–Ann, Inc. v. Quinteros, 176

                                               2
F.3d 669, 677 (3d Cir. 1999) (citation omitted). But, in bringing a reconsideration motion,
“[p]arties are not free to relitigate issues that the Court has already decided, nor should
parties make additional arguments which should have been made before judgment.” Smith
v. City of Chester, 155 F.R.D. 95, 97 (E.D. Pa. 1994).
                                      III. Discussion
       The Property Owners have not established any basis for reconsideration. The third
basis is the only one relevant here as Dring and Asaro’s position in the companion case is
not “new evidence” that was unavailable to me when ruling on Dring and Asaro’s summary
judgment motion. This basis is not met because the Property Owners have not shown any
clear error of law or fact or that some manifest injustice has resulted. The Property Owners’
argument for reconsideration is based entirely on one case, Wedgewood Diner, Inc. v.
Good, 534 A.2d 537 (Pa. Super Ct. 1987), (see Doc. 101 at 5-8), which I distinguished at
length in my opinion in Dring v. Ariel Land Owners, Inc.:
             [U]nlike the Wedgewood Diner case cited by ALO, the case at
             hand does not present a breach of contract scenario in which a
             plaintiff filed one lawsuit seeking a particular remedy in Case A,
             and the filed a second lawsuit seeking another, allegedly
             inconsistent remedy, in Case B. Here, Dring and Asaro filed suit
             against ALO on March 10, 2015, claiming ALO breached the
             Settlement Agreement. The . . . Property Owners subsequently
             filed suit against Dring and Asaro on May 15, 2015. In the
             companion case [i.e., this case], Dring and Asaro are defending
             themselves against, inter alia, a breach of contract claim by
             alleging that they are not in material breach because time for
             performance is not yet due. Moreover, in the companion case
             Dring and Asaro do not assert any counterclaim or affirmative
             defense seeking rescission of the Agreement. Thus, contrary to
             ALO/[Property Owners’] contention that Dring and Asaro are
             attempting to accomplish exactly what the Superior Court found
             improper in Wedgewood v. Good, Dring and Asaro have not
             initiated two separate lawsuits arising out of the same
             contractual transaction. Rather, they are affirmatively seeking
             relief under the Agreement in Case A and defending themselves
             in Case B. This is not a case in which a party has initiated two
             different lawsuits and seeks two different remedies.

       No. 3:15-CV-00478, 2016 WL 6599971, at *3 (M.D. Pa. Nov. 8, 2016) (citations

                                             3
omitted). Nevertheless, the Property Owners continue to rely on Wedgewood Diner. They
offer nothing new in their briefing (besides pointing out that the companion case has
proceeded to judgment) so I see no reason to revisit my earlier conclusion that Dring and
Asaro do not seek inconsistent remedies. Simply put, Dring and Asaro do not request, and
have not requested, rescission of the settlement agreement in either case.
                                      IV. Conclusion
      For the reasons stated above, the Property Owners’ Motion for Reconsideration will
be denied.
      An appropriate order follows.


November 20, 2018                                 /s/ A. Richard Caputo
Date                                              A. Richard Caputo
                                                  United States District Judge




                                            4
